Citation Nr: 0024460	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-07 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin rash and multiple cysts as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1997, the RO found the claim for "reconsideration" of 
service connection for a skin rash, cysts, a stomach disorder 
and cancer of the nose to be not well grounded.  The veteran 
was notified of this determination that month.  In June 1997, 
the veteran submitted additional evidence "as requested in 
support of my claim."  In a March 1998 rating decision, the 
RO determined that new and material evidence to reopen the 
claim of service connection for a skin rash and multiple 
cysts, claimed as secondary to Agent Orange exposure, had not 
been submitted.  The veteran was notified of this 
determination that month.  In April 1998, the veteran's 
representative stated that he was filing a notice of 
disagreement regarding the March 1998 rating decision.  No 
reference was made to the April 1997 rating decision.  On his 
substantive appeal of May 1998, no reference was made to the 
rating decision of April 1997 or the additional issues 
adjudicated therein.  Accordingly, the sole issue before the 
Board at this time is whether new and material evidence has 
been submitted to reopen the claim of service connection for 
a skin rash and multiple cysts, claimed as secondary to Agent 
Orange.  

The Board has considered whether the claim must be returned 
to the RO in light of Gallegos v. Gober, No. 99-106 (U.S. 
Vet. App. Aug. 11, 2000) to determine whether the April 1997 
determination was final.  The Board finds that no action is 
required in light of Gallegos.  First, the 1994 determination 
was final and therefore the claimant must still submit new 
and material evidence in order for the Board to obtain 
jurisdiction.  Second, the communication in question in 
Gallegos at a minimum at least referred to the rating 
determination denying the claim in question and called it "a 
little bit premature," whereas the June 1997 communication 
from the claimant made no reference to the adverse rating 
decision in April 1997.  Rather, the June 1997 communication 
only commented that the appellant was submitting additional 
evidence "as requested."  Thus, the June 1997 communication 
can not be interpreted as a disagreement with a rating 
determination and thus can not trigger further scrutiny under 
Gallegos. 

FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
received.  

2.  In a March 1994 rating decision, service connection for a 
skin rash and cysts, claimed as secondary to Agent Orange, 
were denied.  The veteran was provided notice of this 
determination in April 1994.  A timely notice of disagreement 
to this determination was not received at the RO.  

3.  The additional evidence submitted since the RO's 
unappealed rating determination is either cumulative or 
redundant and, by itself or in connection with the evidence 
previously assembled, it is not so significant that it must 
be considered in order to adjudicate fairly the claim of 
entitlement to service connection for a skin rash and 
multiple cysts.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a back disability has not been submitted.  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his service, the veteran was treated for a heat rash 
on one occasion.  However, at his separation evaluation in 
January 1966, the veteran specifically denied a skin disease 
and no skin disorder was found.  The veteran was discharged 
from active service that month.  

The veteran filed a claim seeking service connection for a 
skin rash and cysts of his eyes and hands in July 1989.  He 
reported a skin rash in 1966, two cysts on his eyes with 
scars from 1966 to 1970, three cysts on his left hand in 
1966, and four cysts on his pancreas in May 1980.  He noted 
surgery for a cyst on his left jaw in 1985, surgery for a 
cyst on his pancreas in 1984, and surgery for a cyst on his 
left hand in 1966.  The veteran also noted 12 radiation 
treatments for cancer on his nose in 1988.

Attached to the claim were extensive private medical records 
covering the 1980's.  These included records from all of the 
physicians the veteran reported on his claim had treated him 
for the disabilities in question.  A report by R. G. Leon, 
M.D., dated July 1981, reflects a detailed medical history 
indicating that in 1980 the veteran was found to have a 
pancreatic pseudocyst.  The review of system included the 
skin.  It was recorded that he had jaundice when his 
pseudocyst was first noted.  February 1983 records reflect a 
history of heavy drinking with pancreatitis noted in 1976.  

In a private outpatient treatment record dated November 1985, 
the veteran requested that a cyst on his face be excised.  It 
was noted that this cyst becomes inflamed on and off.  It was 
also noted that he had a lot of cysts in his life and had 
been exposed to Agent Orange in Vietnam.  Assessment was 
probably a chronically inflamed granulation tissue from a 
follicle or possibly a small sebaceous cyst.  The health care 
provider did not associate the cyst with the veteran's active 
service.  A chronic skin rash was also not indicated.  A 
pathological report of a study of a skin specimen from the 
left mandible shows a diagnosis of fibrosing granulation 
tissue.  

In May 1990, the RO contacted the veteran and noted that they 
had sent a letter advising him of the Agent Orange 
examination that was available to him.  It was indicated that 
they had not received a reply stating whether or not he had 
taken that examination.  It was noted that, if he did receive 
such an Agent Orange examination, he was to inform the RO 
when and where he received it so that the RO could obtain 
this report.  In a June 1991 response, the veteran noted that 
he had an Agent Orange examination on August 31, 1989, at a 
VA Medical Center (VAMC).  An effort to obtain to this 
evaluation in July 1991 by the RO produced records of the 
evaluation that included diagnoses of sebaceous cyst of the 
lower back, post operative pancreatic cysts and carcinoma of 
the left nostril. 

In a March 1994 rating determination, the RO denied service 
connection for a skin rash/heat rash and cysts of the eyes, 
left hand, and jaw, claimed as secondary to Agent Orange 
exposure.  The veteran was notified of this determination in 
April 1994.  

In September 1996, the veteran petitioned to reopen his 
previously denied claim of service connection for Agent 
Orange exposure.  The veteran noted exposure to Agent Orange 
during his service in the Vietnam War.  It was indicated that 
he started to get red blotches all over his body when he came 
home from Vietnam in January 1966.  The areas were about 3 to 
4 inches in diameter.  He stated that a physician who had 
evaluated him had no idea what this was caused from.  The 
physician took some skin samples and sent them to the 
University of Minnesota.  The results came back as "unknown 
cause."  He then noted that he started to have cysts on his 
hands and on his eyelids.  Surgery for this difficulty was 
reported.  The veteran noted sporadic treatment of his cysts 
since this time.  

In October 1996, the RO contacted the veteran and indicated 
that, in order to reopen his previously denied claim, he 
would be required to submit new and material evidence in 
support of his contentions.  Additional medical records were 
submitted.  These records contain little reference to a skin 
or cyst disorder.  A December 1988 record notes the veteran 
had a "small cyst on his spine which has been there a long 
time."  He was found to a have a "very small dime-sized 
epidermoid inclusion cyst" over the spine in the lumbar 
region.  Assessment was epidermal inclusion cyst.  No health 
care provider associated this disorder with the veteran's 
active service or exposure to Agent Orange.  In 1993, the 
veteran was seen for a sebaceous cyst on the spine.  

In his substantive appeal of May 1998, the veteran indicated 
that he had been seen at the VAMC in Phoenix, Arizona, 
regarding the Agent Orange registry in the 1980's.  It was 
requested that these records be obtained by the RO.  In May 
1998, the RO indicated that they were attempting to obtain 
these records.  In February 1999, the RO noted another 
attempt to obtain the records from the VAMC from January 1980 
through December 1989.  

Additional medical records were obtained, including more 
complete records of the August 31, 1989, Agent Orange 
screening cited by the veteran in June 1991.  At this time, a 
rash on the hands and face with cysts on the pancreas, 
eyelids, and left hand were noted.  The veteran attributed 
these disabilities to Agent Orange exposure.  However, the 
health care provider did not associate this condition with 
Agent Orange exposure.  

In April 2000, the veteran contended that he should receive 
some sort of reimbursement for the many years of illness, 
surgeries and pain from Agent Orange.  The veteran 
specifically stated that he had provided the VA with all of 
his health care records.  In June 1997, the veteran noted 
that his attempts to obtain the medical records from 
Minnesota had been unsuccessful because, after 10 years, the 
medical records were destroyed.  

The veteran's representative presented written argument in 
July and August 2000.  

Analysis

Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (1999) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, for the 
purposes of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although 
not its weight, is to presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

The U.S. Court of Appeals for Veterans Claims (Court), in 
Elkins v. West, 12 Vet. App. 209 (1999), announced a post-
Hodge three-step analysis to apply in determining whether to 
reopen previously and finally denied claims.  Under the 
Elkins test, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled. 
 
In this case, the veteran himself has supplied no new 
competent medical evidence to support his theory that these 
disabilities are related to service.  While the treatment 
records appear to indicate some form of skin rash and 
treatment for multiple cysts over a period of time, the 
evaluators and health care providers have failed to associate 
this disability with the veteran's active service.  Even the 
Agent Orange screening recently obtained by the RO (dated 
August 1989) fails to associate this disability with the 
veteran's active service.  The treatment records obtained by 
the RO and the veteran fail to show that any physician has 
linked the current disability with his period of active 
service many years ago.  

Under Justus, the veteran's contentions are presumed to be 
true for the purposes of determining whether new and material 
evidence has been submitted.  The Court has made clear, 
however, that a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
by specialized medical knowledge, skill, expertise, training 
or education.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. 
App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); and Clarkson 
v. Brown, 4 Vet. App. 565, 657 (1993).  As the Court has 
stated, "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and cannot be considered by the Board."  Hyder v. 
Derwinski, 1 Vet. App. 221, 222 (1991).
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma,  Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor); 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.307 (1999).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  

A generalized skin rash and cysts are disabilities not listed 
within 38 C.F.R. § 3.309(e).  The Court has pointed out that 
the use of the word "and" in both the statutory and 
regulatory provisions mandates that the presumption of 
exposure only applies to those who both (1) served in Vietnam 
and (2) developed a specified disease.  McCartt v. West, 12 
Vet. App. 164 (1999). 

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(1999)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d). 

In light of Combee, the Board has not only considered whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but has also considered if his current disability 
is the result of active service under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).  The fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309(e) does 
not preclude him from establishing service connection with 
proof of actual direct causation.  However, even if the Board 
were to find that new and material evidence has been 
submitted, the Court has also held that where the issue 
involves medical causation (such as whether a current 
disability is the result of chemical exposure) competent 
medical evidence which indicates that the claim is plausible 
or possible is required to set forth a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the Board must again note that neither the 
veteran nor his representatives possess any medical 
expertise.  As a result, the veteran's medical assertions do 
not provide the basis for the conclusion that he has provided 
new and material evidence warranting the reopening of his 
claim or a finding that this claim is well grounded.  In this 
context, the RO has advised the veteran of the lack of 
evidence supporting his claim and the RO has made very 
extensive efforts to develop all the medical evidence the 
veteran has alleged to exist pertaining to his claims.  
Moreover, the RO expressly advised the veteran in February 
1999 that he must submit competent scientific or medical 
evidence that his claimed conditions were due to Agent 
Orange.  No such evidence has been submitted.  Therefore, the 
Board finds that RO has met, and arguably exceeded the duty 
set out in Combee that he must be notified that he can submit 
evidence to prove that alleged exposure to herbicides or 
other alleged exposures in service caused his current 
condition.  In this matter the RO has, in fact, attempted to 
develop any evidence that would support such a theory.

Unless the veteran provides new and material evidence to 
reopen a claim, the Board is bound by expressed statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In Barnett, the 
United States Court of Appeals for the Federal Circuit 
concluded that 38 U.S.C.A. § 7104 does not merely "empower" 
but "requires" the Board to first determine whether new and 
material evidence has been presented prior to an adjudication 
in the merits of the claim.  Thus, unless, and until, the 
veteran provides competent medical evidence that would 
provide a basis to reopen this claim, the Board may not 
unilaterally adjudicate the merits of a claim decided by the 
RO ears ago.  Accordingly, the application to reopen the 
previously denied claim of entitlement to service connection 
is denied.  


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of service connection for a 
skin rash and multiple cysts, claimed as secondary to Agent 
Orange exposure, remains denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals




 

